Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The supplemental amendment of 2/4/22 is entered.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. C. J. Nichols on 2/8/2022
Examiner’s amendment to Claims:

In claim 1, line 22, delete “rinsing or neutralization or recovery or reconstitution of strong acids or bases or solvents and substitute therefor
---- rinsing, neutralization, recovery or reconstitution with strong acids, bases, or solvents ----.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-6, 8, 13-18, 22-25 are directed to a process for production of sugar from a cotton-containing textile comprising:
a. mechanically pretreating the cotton-containing textile, wherein the mechanical pretreatment comprises breaking down the cotton-containing textile; 
b. pretreating the mechanically pretreated cotton-containing textile with a first weak acid pretreatment at elevated temperature to form a cotton slurry, wherein the elevated temperature is in a range of about 2400F to about 4100F; 

d. adding a base to the slurry from (c); 
e. adding a second weak acid to the slurry from (d) to form a buffer in situ;
 f. adding a hydrolysis enzyme to the buffered slurry from (e) to initiate enzymatic hydrolysis of the slurry; and 
g. filtering the slurry from (f) to separate hydrolysate from residual cotton powder, 
with the proviso that the process does not comprise rinsing, neutralization, recovery or reconstitution with strong acids, bases or solvents.
Claimed method is free of prior art. Further, the prior art fails to suggest such specifically claimed method. Hence, said method is also non-obvious.
Claims 1, 3-6, 8, 13-18, 22-25 are allowed.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656